In a negligence action to recover damages for personal injuries, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County, dated April, 21, 1971, as, upon renewal of his motion for a general preference, denied the application. Order reversed insofar as appealed from, with one bill of $10 costs and disbursements jointly against defendants appearing *844separately in the action, and general preference granted. It was an improvident exercise of discretion to deny plaintiff’s application for a general preference. Hopkins, Acting P. J., Shapiro, Gulotta, Christ and Benjamin, JJ., concur.